UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07338 Capital World Growth and Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: November 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital World Growth and Income FundSM [photo of shipping containers on a container barge heading towards the Cooper River Bridge, Mount Pleasant, SC] Special feature Connecting the dots u See page 6 Annual report for the year ended November 30, 2010 Capital World Growth and Income Fund seeks long-term growth of capital while providing current income. It invests on a global basis in a diversified portfolio consisting primarily of common stocks and other equity securities. This fund is one of the 32 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.79% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. The fund’s 30-day yield for Class A shares as of December 31, 2010, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 2.26%. Results for other share classes can be found on page 5. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: In a period marked by turbulence in global stock markets, Capital World Growth and Income Fund provided shareholders steady income and modest gains during the fiscal year ended November 30, 2010. The fund earned a total return of 2.57%, but trailed its primary benchmark, the unmanaged MSCI World Index, a broad measure of global developed stock markets, which rose 6.52%. At the same time, the fund’s peer group, as measured by the Lipper Global Funds Index, gained 8.73%. The fund’s total return includes the reinvestment of dividends. During the fiscal year, the fund paid dividends totaling 88 cents a share, including a special dividend of 8 cents a share paid in December 2009. These dividends represented an income return of 2.63% for those who reinvested them and 2.60% for those investors who took their dividends in cash. The fund invested a sizeable portion of its assets in the stocks of European companies, many of which pay higher dividends than their U.S. or Asian counterparts. This focus was one of the reasons the fund trailed its benchmark and its peer group. In the spring of 2010, Greece’s financial problems sparked Europe’s sovereign debt crisis. Financial markets tumbled as concerns spread that the euro zone might disintegrate. When it appeared that the Greek debt crisis was resolved, markets rallied and remained strong through October. In November, however, Ireland’s deteriorating finances sparked new worries about the financial stability of several European countries and the markets once again retreated, giving back most of their gains. [Begin Sidebar] Results at a glance For periods ended November 30, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 3/26/93) Capital World Growth and Income Fund (Class A shares) % MSCI World Index* Lipper Global Funds Index† *The MSCI World Index is weighted by market capitalization and is designed to measure equity market results of developed markets. The index consists of more than 20 developed-market country indexes, including the United States. The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. † Lipper Global Funds Index is an equally weighted index of funds that invest at least 25% of their portfolios in securities traded outside the United States and that may own U.S. securities as well. The results of the underlying funds in the index include the reinvestment of dividends and capital gain distributions, as well as brokerage commissions paid by the funds for portfolio transactions and other fund expenses, but do not reflect the effect of sales charges, account fees or taxes. [End Sidebar] [photo of shipping containers on a container barge heading towards the Cooper River Bridge, Mount Pleasant, SC]  [Begin Sidebar] In this report Special feature 6 Connecting the dots How Capital World Growth and Income Fund uses an integrated global research effort to build a portfolio Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 34 Board of directors and other officers [End Sidebar] The stocks of European financial institutions and utilities were especially hard hit during the downturn. Banco Santander, the fund’s ninth-largest holding at 1.45% of net assets, lost 44.64% during the fund’s fiscal year. It averaged 2.27% of the fund’s portfolio over the course of the year. Similarly, GDF SUEZ, the French utility, lost 20.51%. It was the fund’s seventh-largest holding, accounting for 1.68% of the portfolio over the course of the year. The fund was also hurt by the euro’s 13.5% decline against the U.S. dollar over the fiscal year. The loss dampened the fund’s returns by lowering the value of its European holdings when translated in dollars. For example, Germany’s stock market, as measured by the MSCI World Index, gained 19.26% in euros, but only 3.40% in dollars. The euro’s decline not only undermined gains but also exaggerated declines. Spain’s 18.75% loss translated into a 29.55% drop in dollars. The euro’s weakness even turned the Netherlands’ 10.24% gain into a 4.42% decline when measured in dollars. While Europe’s sovereign debt troubles and the slow economic recovery in the United States were major themes in the fund’s fiscal year, they were far from being the only story. In fact, there were many reasons for investors to be optimistic about the future. Many corporations in Europe, the United States and Asia are flush with cash, have strong balance sheets and are generating solid profits. Growth in emerging markets is also providing a boost to earnings. In many cases, however, we believe that the stock prices of these companies haven’t kept pace with the growth in earnings. In this environment, we are finding many attractive opportunities around the world. During the fiscal year just ended, Capital World Growth and Income Fund’s investments in stocks of companies in the industrials, consumer staples, telecommunication services and consumer discretionary sectors contributed to positive results. Still, not all the fund’s holdings gained value. Among the top 10 holdings, only three were up — two in the United States and one in Mexico. Of the 10 largest holdings, Philip Morris International had the highest 12-month return, an 18.3% gain, while the Mexico-based telecommunications company América Móvil rose 16.7%. European companies, though, endured a more difficult period. The fund’s largest individual holding, the German pharmaceutical company Bayer, lost 5.06%. The debt crisis partially overshadowed growth in Asian countries, notably India and China. The Chinese market gained 6.08% and India gained 16.34%, as measured by the respective MSCI indexes in U.S. dollars. Taiwan, which accounted for 3.8% of the portfolio, rose 18.44%. Although China and India accounted for a small portion of the fund’s total portfolio, we are watching developments there closely. Growth in Asia could easily translate into orders for goods and services from European and North American companies, helping boost the fortunes of some of the fund’s holdings. While we’re pleased that the fund provided solid income and a modest total return, we urge investors to focus on the long term. Global stock markets will always fluctuate and investors should not put too much faith in a single year’s result, as month-to-month movements can greatly influence short-term results. [Begin Sidebar] Largest equity holdings (as of November 30, 2010) Percent of 12-month Company Country net assets return Bayer Germany % −5.06 % Microsoft United States −14.28 Novartis Switzerland −4.41 AT&T United States Philip Morris International United States América Móvil Mexico GDF SUEZ France −20.51 BP United Kingdom −29.80 Banco Santander Spain −44.64 Merck United States −4.81 [End Sidebar] Rather, we believe it is important to judge a fund over a full market cycle or a minimum of five years. As the chart on page 1 shows, Capital World Growth and Income Fund has provided investors with strong results over long periods of time. We look forward to reporting to you again in six months. Cordially, /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board /s/ Mark E. Denning Mark E. Denning President January 7, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Where the fund’s assets were invested* Capital World Growth and Income Fund MSCI World Index† Europe % % United Kingdom France Germany Switzerland Sweden Spain Belgium .4 Turkey — Italy Austria .8 .1 Finland .7 .5 Netherlands .7 Czech Republic .6 — Other Europe The Americas United States Brazil — Mexico — Canada Asia/Pacific Taiwan — Japan China — Australia Hong Kong Singapore .8 South Korea .5 — Other Asia/Pacific — Other .6 .4 Bonds & notes, short-term securities & other assets less liabilities — Total % % *Percent of net assets by country as of November 30, 2010. †The MSCI World Index is weighted by market capitalization. [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown since March 26, 1993 Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] Capital World Growth and Income Fund, with dividends reinvested1,2 Capital World Growth and Income Fund, with dividends excluded1,3 MSCl World Index, with dividends reinvested4 U.S. Consumer Price Index (inflation)5 3/26/1993 $ 5/31/1993 8/31/1993 11/30/1993 2/28/1994 5/31/1994 8/31/1994 11/30/1994 2/28/1995 5/31/1995 8/31/1995 11/30/1995 2/29/1996 5/31/1996 8/31/1996 11/30/1996 2/28/1997 5/31/1997 8/31/1997 11/30/1997 2/28/1998 5/31/1998 8/31/1998 11/30/1998 2/28/1999 5/31/1999 8/31/1999 11/30/1999 2/29/2000 5/31/2000 8/31/2000 11/30/2000 2/28/2001 5/31/2001 8/31/2001 11/30/2001 2/28/2002 5/31/2002 8/31/2002 11/30/2002 2/28/2003 5/31/2003 8/31/2003 11/30/2003 2/29/2004 5/31/2004 8/31/2004 11/30/2004 2/28/2005 5/31/2005 8/31/2005 11/30/2005 2/28/2006 5/31/2006 8/31/2006 11/30/2006 2/28/2007 5/31/2007 8/31/2007 11/30/2007 2/29/2008 5/31/2008 8/31/2008 11/30/2008 2/28/2009 5/31/2009 8/31/2009 11/30/2009 2/28/2010 5/31/2010 8/31/2010 11/30/2010 [end mountain chart] Year ended November 30 6 Total value Dividends reinvested $ Value at year-end1 $ WGI total return % Year ended November 30 Total value Dividends reinvested Value at year-end1 WGI total return ) ) ) Year ended November 30 Total value Dividends Average annual total return or fund’s lifetime reinvested Value at year-end1 WGI total return 2 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2Includes reinvested dividends of $15,265 and reinvested capital gain distributions of $20,534. 3Results calculated with capital gains reinvested. 4The MSCI World Index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period March 26, 1993 (when the fund began operations), through November 30, 1993. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended November 30, 2010)* 1 year 5 years 10 years Class A shares –3.33 % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended December 31, 2010 (the most recent calendar quarter-end): 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/21/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/22/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/4/02 Class 529-F-1 shares3,4 — first sold 9/17/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. [Begin Sidebar] [photo of acontainer barge traveling on the Willamette River, Portland, OR] Connecting the dots How Capital World Growth and Income Fund uses an integrated global research effort to build a portfolio [End Sidebar] At 11 p.m. on a recent night, Sung Lee, one of eight portfolio counselors who manages assets in Capital World Growth and Income Fund, went to the office of his home in Tokyo and dialed into a conference call. Sung was joined by other investment professionals in Europe, the United States and Asia. Was it an emergency, turmoil in the global markets or a need for quick action on a security that brought Sung to the phone at such a late hour? Investors in the fund may be surprised to learn that, no, for Sung the late call was business as usual. Indeed, Sung hooks into similar calls three nights a week. He’s joined by analysts and portfolio counselors in different cities and time zones around the world — 2 p.m. in London, 9 a.m. in New York, and 6 a.m. in Los Angeles — to discuss ideas, trends and companies, and to share their thoughts. The late hours can be tough, but it’s worth it, Sung says. “One of the most basic but most important things we do is share information with each other,” Sung said of the investment professionals at Capital Research Global Investors (CRGI), a division of Capital Research and Management Company (CRMC), the investment adviser to Capital World Growth and Income Fund. “I’m based in Tokyo and, naturally, I’m more familiar with companies based in Asia. But we invest around the world and I have to have a global perspective. So I rely on my colleagues to keep me informed about companies in other parts of the world. We invest around the world, so we have to take a world view.” Most investors understand the global nature of business today. A quick look at just how important overseas markets are to some U.S. companies considered as “American as apple pie” underscores the point. (For these examples, we purposely looked beyond the fund’s portfolio to avoid the appearance of promoting a fund holding.) [Begin Sidebar] Tupperware – In early 2010, The Wall Street Journal reported Tupperware’s chief executive as saying that in the future as much as 70% of the firm’s sales could come from emerging markets. Buick – GM now sells more Buicks in China than in the United States. Nike – It started with a University of Oregon track coach and a waffle iron in the 1970s and grew to become a global brand with more than 50% of its sales coming from outside the United States. [End Sidebar] The need to look around the globe for opportunities is growing. In 2010, Standard & Poor’s noted that “seven years ago, U.S. equities made up 57.6% of the world equity market,” but today the U.S. portion is only 42.8%. In addition, S&P reported that the U.S. share of all goods and services produced in the world has fallen from about 30% six years ago to about 17% today. Investment professionals also need to search the globe to meet the fund’s second objective — income. Some companies outside the U.S. pay substantially higher dividends than their U.S. counterparts. For example, since 1995, two years after the fund was launched, the yield generated by stocks in the United Kingdom has been at least 50% higher every year than the yield on U.S. stocks as measured by stock indexes compiled by the Financial Times. Yields also have been consistently higher in Australia and Hong Kong than in the U.S. Perhaps the first step to finding the best investment opportunities is to look beyond the obvious. Many economists predict that in the next decade, the emerging markets countries such as China, India and Brazil will drive global economic growth. [Begin Sidebar] [photo from above, looking down on people on a trading floor] Seeking income outside the United States Dividends have always played an important role in generating a fund’s total return. In fact, since December 31, 1929, dividends have accounted for 46% of the average annual total return generated by stocks, as measured by Standard & Poor’s 500 Composite Index as of November 30, 2010. Since 1993, the year Capital World Growth and Income Fund was launched, companies domiciled outside the United States have generally paid higher dividends than their U.S. counterparts. As the chart below shows, dividend yields in stock markets outside the U.S., as measured by FTSE indexes for United Kingdom, Asia/Pacific and the World, have generally been higher than U.S. dividend yields over the fund’s lifetime. [begin line chart] United Kingdom % World % Asia/Pacific % United States % [end line chart] Source: FactSet and Capital Group analysis [End Sidebar] [Begin Sidebar] [photo of the inside of a train station] Is this a good time to own stocks? Over the lifetime of Capital World Growth and Income Fund, there have always been reasons to worry, reasons not to invest, reasons to sit on the sidelines or reasons to redeem shares. Below is a list, year-by-year, of events that gave investors pause followed by rate of growth for developed economies (as measured by the International Monetary Fund), the U.S. growth rate and the fund’s total return for that year after deducting the maximum sales charge. Investors who have stayed the course have been rewarded: a $10,000 investment in Capital World Growth and Income Fund when the fund began operations in 1993, with dividends reinvested, would have been worth $60,701 on November 30, 2010, at the end of the fund’s fiscal year. Developed- world GDP 12-month U.S. GDP Fund total return General Motors — $23.5 billion loss for 1992 % % % Bond market selloff Oklahoma City Federal Building bombed AT&T cuts payroll by 40,000 Asian financial crisis Russian financial crisis President Clinton impeached Shares of Qualcomm hit $650 9/11 −1.8 WorldCom collapses −4.2 Invasion of Iraq Indonesian tsunami Hurricane Katrina Ford Motor Co. cuts 30,000 jobs Subprime mortgage crisis Troubled Asset Relief Program −41.8 General Motors bankrupt −3.2 −2.6 [End Sidebar] At first glance, it might seem that the best way to take advantage of these burgeoning economies would be to invest in companies in those countries. But investment decisions aren’t usually so straightforward, says Larry Solomon, an information technology analyst at CRGI’s San Francisco office. In fact, rapidly growing Asian economies may prove more beneficial for a German automaker or a European pharmaceutical company than for domestic Chinese firms. For example, Chinese sales now account for over one-quarter of profits earned by BMW and Mercedes. Swiss drug maker Novartis, eyeing opportunities in China, recently agreed to acquire a Chinese vaccine maker. “When we look at a company, we have to know what the drivers are for the company in every market in the world. The only way to do that is to have a globally integrated research effort because the drivers aren’t always obvious,” Larry says. Nor does looking at growth rates, or even sales, in a country always tell you the whole story, notes Joe Matt, a CRGI consumer products analyst. The Chinese market offers a good example, he says. “Many companies grow in China, but some companies grow more rapidly and some grow more profitably than others.” Multinational cosmetic companies, for example, are seeing solid sales growth in China and India but those sales aren’t necessarily boosting their profits. “There is so much local competition in India and China. Multinationals tend to have higher margins in Latin America and Russia, where local competition isn’t as formidable,” Joe says. Thus, the portfolio counselors’ ability to “connect the dots” among companies and industries around the world can directly determine which securities are added to the fund’s portfolio. But how do the investment professionals “connect the dots?” The two most important elements are talk and travel. Traveling the globe in search of investment opportunities is nothing new to CRMC, which has been investing in stocks outside the U.S. for more than 50 years. (CRMC is the investment adviser to the American Funds family of funds and CRGI is one of two investment management divisions within CRMC.) Today, about 60% of CRMC’s research efforts are focused on companies outside the United States. In fact, as part of its integrated, global research network, CRMC has offices around the world — Los Angeles, San Francisco, New York, Washington, D.C., London, Geneva, Tokyo, Hong Kong, Singapore, Beijing and Mumbai. Analysts in these offices focus on companies in their regions. For example, the auto industry is a global business, but within CRGI one analyst will follow the North American auto industry, while another studies the European industry and still another focuses on automakers in Asia. “While these research offices are spread around the world, we make sure they aren’t treated like far-off islands,” says Mark Denning, president of Capital World Growth and Income Fund. “We try to make things as seamless as possible, so we spend a lot of time communicating with our colleagues around the world.” The key ingredient in balancing a regional focus with a global view is CRGI’s cluster system. Analysts are grouped in “clusters” and hold regular conference calls to discuss individual companies and industry trends. In all, CRGI has 15 different clusters ranging from autos and trucks, to consumer staples, oil and gas, utilities and others. [Begin Sidebar] A global reach During the 12 months ended November 30, 2009, Capital World Growth and Income Fund’s investment professionals visited companies around the world. The map below shows the countries visited by investment professionals for Capital Research and Management Company (CRMC), the investment adviser to the American Funds, and CRMC’s research offices around the globe. [illustration of a world map] Research offices San Francisco Los Angeles New York Washington, D.C. London Geneva Mumbai Beijing Tokyo Hong Kong Singapore Countries visited in 2009 The Americas Bermuda Brazil Canada Chile Columbia Mexico Peru United States Pacific Basin, South Asia Australia China Hong Kong India Indonesia Japan Malaysia Singapore South Korea Taiwan Thailand Vietnam Western Europe Austria Belgium Denmark Finland France Germany Greece Ireland Italy Monaco Netherlands Norway Portugal Spain Sweden Switzerland United Kingdom Eastern Europe and Central Asia Czech Republic Estonia Hungary Lithuania Poland Romania Russia Turkey Africa and Middle East Angola Bahrain Israel Kuwait Morocco Saudi Arabia South Africa United Arab Emirates Zimbabwe [End Sidebar] “If you’re following a tech company in the U.S., you’ve got to know what’s going on with tech companies in Taiwan and China,” Mark says. “The same is true with consumer products. Right now there’s an American consumer products company that’s cutting prices right, left and center. We have to know what that means for its European competitors.” In addition to calls focused strictly on industries, the fund’s investment professionals regularly dial into global conference calls centered on broad investment ideas, themes and regions. Joyce Gordon, a Los Angeles-based portfolio counselor for the fund, says she has investment calls almost every day. For example, one call focuses just on the conditions in the United States, another on bonds, and a third on global trends. The constant communication can lead to the discovery of good opportunities, Joyce notes. Recently, our mining industry analyst, who’s been following the industry for 20 years, mentioned that the companies he followed were doing so well that they were going to increase their capital spending. After hearing that, the mining equipment analyst became even more interested in the prospects for mining equipment stocks. After thoroughly researching the companies, he recommended one and it was added to the fund’s portfolio. “That shows the strength of our global coverage and the strength we have across industries,” Joyce said. Of course, in the investment business, the analysts and portfolio counselors can’t just phone it in. They have to hit the road. Indeed, it would be hard to overestimate the value of visiting a company in person, Mark says. “When you travel halfway around the globe to visit a company, the managers want to give you a bit of time. When you see them in their offices, you get a different perspective than you do when you’re attending an investment conference with a thousand other investment professionals.” Joyce spends about half her time traveling to visit companies. The insights she gains are invaluable, she says, and she offered a recent example: Joyce and a group of other investment professionals were meeting with companies in Asia. She’d been calling on one firm for many years and knew the management well. “Whenever we visited in the past, the chairman was always very excited to talk about his company,” Joyce said. “But the last time, we really got the sense something was changing. Trends we had been seeing at similar companies led us to a decision to sell the stock. Not long after our visit, the company issued a profit warning and the stock dropped. The company’s growth did slow down and the stock price lagged. While it is subtle, that kind of insight isn’t something you can get from reading an annual report or talking to someone on the phone.” [Begin Sidebar] Investment clusters: A way to see the forest and the trees [photo of a man and woman walking on a train platform] The investment professionals who manage the assets of Capital World Growth and Income Fund face interesting questions every day: How do you see the forest and the individual trees at the same time? How can an analyst thoroughly research every company while simultaneously keeping an eye on the whole industry? The task is even more difficult when you consider that the forest, or in this case the industry, probably is spread around the world. Capital Research Global Investors (CRGI) resolves this dilemma, in part, by dividing industries into regions — one analyst may follow an industry in North America, another in Europe and a third in Asia. But in today’s global economy, analysts must know what’s happening around the world, not just in a single region. To solve this dilemma, CRGI’s analysts meet regularly with their colleagues around the world in small groups, or clusters, to discuss their industries. There are 15 clusters within CRGI ranging from autos and trucks to media and the Internet, to consumer staples, to chemicals. In addition to the clusters, there are weekly meetings on broad topics attended by industry analysts and portfolio counselors. (Analysts follow specific industries while portfolio counselors are generalists and can invest across industries.) One such group, nicknamed Yield Dogs because of the members’ belief that “dividends ought to grow,” focuses on dividend-paying companies around the world with an eye to producing income, one of the primary objectives of the fund. “We do a lot of calls where we’ll discuss an industry globally,” says Joyce Gordon, a portfolio counselor in Capital World Growth and Income Fund and a member of the Yield Dogs. “Recently, we talked about the telecom industry. A lot of telecom companies are paying solid dividends and we want to compare them company-to-company around the world so we can make the best investment decisions.” Another cluster group, which calls itself the Tech Zeppelins and consists of technology company analysts, meets twice a month. They meet that often because the technology industry moves so fast. “In the old days, you had these dominant U.S. tech companies,” says Dylan Yolles, a CRGI portfolio counselor who followed the technology industry as an analyst for a number of years. Those days are long gone, he said. Today it’s a global industry. “Now you have to have a complete view of the global supply chain. Every time Apple sells an iPad, it has an impact on the companies in Asia that supply its components,” Dylan said. At the same time, analysts following component companies in Asia need to know what U.S.-based firms, such as Apple, are planning and if their business is growing. In addition to the regularly scheduled calls, the analysts distribute their research notes and report to other analysts and portfolio counselors. They also gather annually for face-to-face meetings to share information about the companies they follow. In a global economy, being able to see the forest and the trees isn’t a luxury; it’s a necessity. The cluster system provides the CRGI analysts with the tools to help make that tough task a lot easier. [End Sidebar] [Begin Pull Quote] [photo of a 2 Euro coin on top of a financial newspaper] “When we look at a company, we have to know what the drivers are for the company in every market in the world. The only way to do that is to have a globally integrated research effort because the drivers aren’t always obvious.” – Larry Solomon, information technology analyst [End Pull Quote] A global outlook, a regional focus and a worldwide search for growth opportunities all drive the constant communication among the fund’s investment professionals. “So while it’s not fun taking an hour call at 11 p.m. three nights a week, it’s worth the effort,” Sung says. “We’re trying to put the best ideas possible to work in the fund’s portfolio. Of course we want diversification, but we also want the highest conviction ideas at the lowest possible price. That often means that I’m choosing among different types of companies around the world. I might be choosing between a food company in Japan and a shoe company in China.” To make those choices, the investment professionals rely on CRGI’s integrated global research to connect the dots. n Summary investment portfolio November 30, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Percent of net Industry sector diversification assets Financials 13.74 % Information technology Industrials Telecommunication services Consumer staples Other industries Bonds & notes Convertible securities, preferred stocks & rights Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 27.7 % Euro zone* United Kingdom Switzerland Taiwan Sweden Japan China Australia Brazil Other countries Bonds & notes, short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. Percent Value of net Common stocks- 92.78% Shares ) assets Financials- 13.74% Banco Santander, SA $ % A leading Spanish bank, with a strong franchise in Latin America and the U.K. Société Générale Has retail, corporate and investment banking operations around the world, with particular strength in Europe. Prudential PLC Major life insurance and pension provider with operations in the U.S., U.K. and Asia-Pacific region. Industrial and Commercial Bank of China Ltd., Class H A state-owned commercial bank in China and one of the world's largest banks. Credit Suisse Group AG One of the world's largest private banks, and a provider of investment banking, insurance and asset management services. HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) One of the world's largest international banking and financial services organizations. China Construction Bank Corp., Class H Major China-based commercial bank. Banco Bradesco SA, preferred nominative One of the largest private banks in Brazil. Other securities Information technology- 11.44% Microsoft Corp. A world leader in software and Internet technologies. Its products include the Windows operating system and Office software. MediaTek Inc. Manufactures optical storage media for PCs and DVDs. Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) One of the world's largest semiconductor manufacturers. Nintendo Co., Ltd. Makes video game machines and software. Google Inc., Class A (1) One of the most frequently used website search engines in the world. Acer Inc.(2) Leading computer manufacturer based in Taiwan. Canon, Inc. One of the world's premier manufacturers of cameras, copiers, printers and optical equipment. Oracle Corp. Major supplier of database management software. Also develops business applications and provides consulting and support. Other securities Industrials- 10.79% AB Volvo, Class B (1) One of Sweden's major manufacturers of trucks, buses, and marine and aerospace engines. ASSA ABLOY AB, Class B Manufactures mechanical, electromagnetic and electronic locks and security systems. Siemens AG A major worldwide producer of electrical and electronic equipment used in industrial and professional applications. Union Pacific Corp. Operates the largest railroad in the U.S.; also delivers freight to Canada and Mexico. Other securities Telecommunication services- 9.97% AT&T Inc. Global provider of telecommunication services, including local and long-distance, Internet and wireless communications. América Móvil, SAB de CV, Series L (ADR) Latin America's largest cellular communications provider. TeliaSonera AB Telecommunications company serving the Nordic and Baltic regions, and mobile communications provider serving northern and eastern Europe and Spain. Singapore Telecommunications Ltd. Telecommunications company primarily serving Singapore and Australia, with interests in other countries. Turkcell Iletisim Hizmetleri AS Owner and operator of GSM network in Turkey. Other securities Consumer staples- 9.71% Philip Morris International Inc. One of the world's largest international tobacco companies. Wesfarmers Ltd. Australia-based retailer that operates home improvement and convenient stores, and has a presence in coal and natural gas production, and insurance. Altria Group, Inc. The world's largest tobacco company. The group also owns a large interest in the global brewer SABMiller. Kraft Foods Inc., Class A This food and beverage giant is known for signature brands such as Kraft cheeses, Nabisco and Oscar Mayer. Nestlé SA Global packaged food and beverage company based in Switzerland. Anheuser-Busch InBev NV Anheuser-Busch InBev NV, VVPR STRIPS (1) 17 One of the world's largest brewers. Other securities Consumer discretionary- 8.79% Honda Motor Co., Ltd. Develops, manufactures and sells automobiles, motorcycles and power equipment globally. DIRECTV, Class A (1) Digital television services provider in the United States, Latin America and the Caribbean. Daimler AG (1) One of the world's largest automakers and heavy truck manufacturers. Home Depot, Inc. The world's largest home improvement retailer. Cie. Générale des Établissements Michelin, Class B One of the world's largest tire makers. Its brands include Uniroyal and Goodrich. Other securities Health care- 8.06% Bayer AG Makes pharmaceuticals and over-the-counter medicines, and develops medical diagnostic equipment. Novartis AG One of the world's largest pharmaceutical companies. Merck & Co., Inc. Among the world's largest pharmaceutical companies, and a leader in cardiovascular medicine. Roche Holding AG A world leader in pharmaceuticals and diagnostic research. Other securities Energy- 6.81% BP PLC One of the world's largest oil companies. Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class A Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B (ADR) A global group of energy and oil companies. ConocoPhillips This global oil and natural gas company also produces plastics and chemicals. Eni SpA One of the world's leading oil and gas companies. Other securities Utilities- 4.98% GDF SUEZ Major natural gas and electricity company based in France. Scottish and Southern Energy PLC One of the U.K.'s largest gas and electricity companies. CEZ, a s Electricity company based in the Czech Republic. Other securities Materials- 3.67% ArcelorMittal One of the world's largest steel producers. Other securities Miscellaneous -4.82% Other common stocks in initial period of acquisition Total common stocks (cost: $63,646,208,000) Percent Value of net Preferred stocks- 0.30% ) assets Financials - 0.29% Other securities Miscellaneous - 0.01% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $181,645,000) Percent Value of net Rights - 0.05% ) assets Miscellaneous -0.05% Other rights in initial period of acquisition Total rights (cost: $0) Percent Value of net Convertible securities- 0.31% ) assets Other - 0.22% Other securities Miscellaneous -0.09% Other convertible securities in initial period of acquisition Total convertible securities (cost: $205,473,000) Principal Percent amount Value of net Bonds & notes- 1.25% ) ) assets Energy- 0.20% BP Capital Markets PLC 3.125%-5.25% 2012-2015 $ Other securities Telecommunication services- 0.15% América Móvil, SAB de CV 8.46% 2036 MXN286,400 Other securities Other - 0.90% Other securities Total bonds & notes (cost: $830,138,000) Principal Percent amount Value of net Short-term securities- 4.92% ) ) assets Freddie Mac 0.17%-0.40% due 12/6/2010-6/21/2011 $ Fannie Mae 0.185%-0.49% due 12/1/2010-5/16/2011 Other securities Total short-term securities (cost: $3,787,912,000) Total investment securities (cost: $68,651,376,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" include all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of$1,483,192,000, which represented 1.93% of the net assets of the fund) may be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. "Miscellaneous" and "Other securities" include securities which were valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities was $29,877,000, which represented .04% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the year ended November 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 11/30/2010 Acer Inc. - $ $ Compal Electronics, Inc. - - ComfortDelGro Corp. Ltd. - - Kesa Electricals PLC - - Air France (1) (3) - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Represents an affiliated company as defined under the Investment Company Act of 1940. (3) Unaffiliated issuer at 11/30/2010. Key to abbreviations ADR American Depositary Receipts MXN Mexican pesos The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statement of assets and liabilities at November 30, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $67,689,196) $ Affiliated issuers (cost: $962,180) $ Cash denominated in currencies other than U.S. dollars (cost: $65,460) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Directors' deferred compensation Non-U.S. taxes Other Net assets at November 30, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at November 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 4,000,000 shares, $.01 par value (2,282,972 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended November 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $212,649; also includes $33,388 from affiliates) $ Interest (net of non-U.S. taxes of $70) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized depreciation on investments and currency: Net realized gain (loss) on: Investments (includes $26,058 net loss from affiliates) Currency transactions ) Net unrealized depreciation on: Investments (net of non-U.S. taxes of $1,744) ) Currency translations ) ) Net realized gain and unrealized depreciation on investments and currency ) Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended November 30 Operations: Net investment income $ $ Net realized gain (loss) on investments and currency transactions ) Net unrealized (depreciation) appreciation on investments and currency translations ) Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total (decrease) increase in net assets ) Net assets: Beginning of year End of year (including undistributed net investment income: $502,148 and $559,176, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization Capital World Growth and Income Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital while providing current income. It invests on a global basis in a diversified portfolio consisting primarily of common stocks and other equity securities. In 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporation to a Delaware statutory trust. The reorganization may be completed in 2011; however, the fund reserves the right to delay the implementation. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presentsthe fund’s valuation levels as of November 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
